DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
The abstract of the disclosure is objected to because of length over 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in at least as-filed paragraphs [0212], [0221], and [0231]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 23, 26-28, 30, 33-35, 37 & 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ang (US 2018/0210883 A1, cited in the IDS filed 12/14/2020, hereinafter “Ang”).

	Regarding claim 21, Ang teaches 
A method for providing chatbot assistance via a graphical user interface [Ang, ¶ 0035, I/O devices in operation correspond to graphical user interface], the method comprising: 
receiving a database query written in a natural language via a graphical user interface [Ang, ¶¶ 0020 & 0022, receive natural language speech query; ¶ 0041, speech-to-text conversion]; 
converting the natural language database query into a domain-specific language query, wherein the domain-specific language is used to query a database [Ang, ¶¶ 0022 & 0031, convert to SQL]; 
determining whether the domain-specific language query includes an expected one or more parameters [Ang, ¶ 0053, timespan determined from user query. Note: the recited “expected” is being interpreted differently than the “can be completed” language of claim 24 and does not require the parameters to complete the query]; 
in response to a determination that the domain-specific language query includes the expected one or more parameters [Ang, ¶ 0022]: 
executing the domain-specific language query to obtain one or more results [Ang, ¶ 0022, run queries]; and 
causing a display of the one or more results in a natural language response via the graphical user interface [Ang, ¶ 0022, present results]; and 
in response to a determination that the domain-specific language query does not include the expected one or more parameters [Ang, ¶ 0053, no timespan specified]: 
determining missing parameters from the domain-specific language query [Ang, ¶ 0053, when no timespan, assume ALLTIME is the default time constraint]; and 
causing a displaying of the missing parameters in the natural language response via the graphical user interface [Ang, ¶ 0053, when no timespan, assume ALLTIME is the default time constraint, display missing time constraint anyway].

Regarding claim 23, Ang teaches the method of claim 21, further comprising: translating the domain-specific language query into a database software query; and, wherein executing the domain-specific language query comprises executing the database software query to obtain the one or more results [Ang, ¶ 0031, one or more queries in a compatible programming language].

Regarding claim 26, Ang teaches the method of claim 21, wherein executing the domain-specific language query to obtain the one or more results comprises evaluating at least one rule based on a parameter value from the domain-specific language query to obtain the one or more results [Ang, ¶ 0048, supervised learning model can identify metrics after the training process].

Regarding claim 27, Ang teaches the method of claim 26, wherein the at least one rule is modified based on historical data in translating prior natural language database queries previously received [Ang, ¶ 0048, supervised learning model can identify metrics after the training process].

	Claims 28, 30, 33 & 34 recite limitations which correspond to claims 21, 23, 26 & 27, respectively, and are rejected for the same reasons discussed above.

	Claims 35, 37 & 40 recite limitations which correspond to claims 21, 23 & 26, respectively, and are rejected for the same reasons discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 24, 29, 31, 36 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Jolley et al. (US 2017/0242899 A1, hereinafter “Jolley”).

	Regarding claim 22, Ang teaches the method of claim 21, but does not explicitly teach wherein the graphical user interface comprises a chatbot that interfaces with a database management system.

	However, Jolley teaches wherein the graphical user interface comprises a chatbot that interfaces with a database management system [Jolley, ¶ 0035, intelligent agent].

	Ang and Jolley are analogous art because they are in the same field of endeavor, information retrieval by natural language processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Ang with the intelligent agent guided query refinement techniques taught by Jolley to obtain the predictable result of a user-friendly tool for natural language information retrieval.

	Regarding claim 24, the combination of Ang and Jolley teaches the method of claim 21, further comprising: 
determining whether the natural language database query can be completed [Jolley, ¶ 0200]; and 
in response to a determination that the natural language database query cannot be completed: determining an alternative natural language database query based on the natural language database query; and causing a display of the alternative natural language database query via the graphical user interface [Jolley, ¶ 0200].

	Claims 29 & 31 recite limitations which correspond to claims 22 & 24, respectively, and are rejected for the same reasons discussed above.

	Claims 36 & 38 recite limitations which correspond to claims 22 & 24, respectively, and are rejected for the same reasons discussed above.

Claims 25, 32 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of the article by Tam entitled “Amazon Adds ‘Mayday’ Button Tech Support to New Kindle Fire HDX Tablets” (published in 2013, hereinafter “Tam”).

Regarding claim 25, Ang teaches the method of claim 21, but does not explicitly teach further comprising: determining whether the natural language database query can be completed; and in response to a determination that the natural language database query cannot be completed: causing a display of an inquiry to connect a user with a help desk technician to address the natural language database query; and automatically connecting the user to the help desk technician based on a response to the displayed inquiry.

	However, Tam teaches 
determining whether the natural language database query can be completed [Tam, pages 1-2, user presses button to get connected to help desk technician]; and 
in response to a determination that the natural language database query cannot be completed: causing a display of an inquiry to connect a user with a help desk technician to address the natural language database query; and automatically connecting the user to the help desk technician based on a response to the displayed inquiry [Tam, pages 1-2, user presses button to get connected to help desk technician].

	Ang and Tam are analogous art because they are directed to solving the same technical problem, providing lay users with an easier-to-understand interface to solve tasks, whether by natural language processing or summoning a technical assistant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Ang with the live technical assistance techniques taught by Tam to provide access to real-time subject matter expert to assist with a user’s problem when requested.

	Claims 32 & 39 recite limitations which correspond to claim 25, and are rejected for the same reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/10/2022